                                                                                               ~-----···-··               ..   ······-----,
                                                                                                          FILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRJCTCO
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERJCA                               JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November I, 1987)
           DANIEL HECTOR MACKINNON (1)
               aka Daniel Patrick Shelley                              Case Number:        3:19-CR-01849-WQH

                                                                    Dana M. Grimes
                                                                    Defendant's Attorney
USM Number                        74680-298

• -
THE DEFENDANT:
~ pleaded guilty to count(s)            1of the Indictment

D    was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
18:844(i) - Malicious Damage to Building by Means of Fire                                                                   1




    The defendant is sentenced as provided in pages 2 through     ----'7_ _ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 is          dismissed on the motion of the United States.

~    Assessment: $100.00 imposed


D    NTA Assessment*:$

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~   No fine                   •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. WILLIAM Q.             YES
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. l/19)Judgment in a Criminal Case

DEFENDANT:                 DANIEL HECTOR MACKINNON (1)                                              Judgment - Page 2 of7
CASE NUMBER:               3:19-CR-01849-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Eighty-four (84) months




 •      Sentence imposed pursu<!Ilt to Title 8 USC Section 1326(b).
 IZl    The court makes the following recommendations to the Bureau of Prisons:
           I. Incarceration in the Western Region as close to So. CA as possible.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at
                   --------- A.M.                             on
                                                                   ---,-----------------
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

        Defendant delivered on                                            to
                                                                               ---------------
at
       ------------ ,                       with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-01849-WQH
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                DANIEL HECTOR MACKINNON (1)                                                  Judgment - Page 3 of 7
      CASE NUMBER:              3:19-CR-01849-WQH

                                                    SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Three (3) years

                                                 MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     . a sentence of restitution. (check if applicable)
5.    ~The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.                                                         ·




                                                                                                         3:19-CR-01849-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  DANIEL HECTOR MACKINNON (I)                                                            Judgment - Page 4 of7
  CASE NUMBER:                3:19-CR-01849-WQH


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisomuent, unless the probation officer instructs the defendant to report to a different probation
   .office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. Ifnotifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time attheir home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have ac_cess to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as.nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-01849-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             DANIEL HECTOR MACKINNON (1)                                             Judgment - Page 5 of7
CASE NUMBER:           3:19-CR-01849-WQH

                                SPECIAL CONDITIONS OF SUPERVISION


   1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
      comply with both United States and Mexican immigration law requirements.

   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation
      officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.

   4. Participate in a program of mental health treatment as directed by the probation officer. The court
      authorizes the release of the presentence report and available psychological evaluations to the mental
      health provider, as approved by the probation officer. Allow for reciprocal release of information between
      the probation officer and the treatment provider. May be required to contribute to the costs of services
      rendered in an amount to be determined by the probation officer, based on ability to pay.

   5. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer
      or other electronic communication or data storage devices or media effects, conducted by a United States
      Probation Officer or any federal, state, or local law enforcement officer, at any time with or without a
      warrant, and with or without reasonable suspicion. Failure to submit to such a search may be grounds for
      revocation; you shall warn any other residents that the premises may be subject to searches pursuant
      to this condition.

   6. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.

   7. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
      or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
      or corporation.

   8. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
      owned, directly or indirectly, including any interest held or owned under any other name, or entity,
      including a trust, partnership or corporation.

   9. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
      of credit without approval of the probation officer.



                                                                                            3:19-CR-01849-WQH
AO 245B {CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             DANIEL HECTOR MACKINNON(!)                                             Judgment - Page 6 of 7
 CASE NUMBER:           3:19-CR-01849-WQH

     I 0. Must not associate with any person who you know, or who a probation officer or other law enforcement
          officer informs you is a member of the Earth Liberation Front (ELF), the Southern Kalifomia Anarchist
          Alliance (SKAA) or any eco-terrorist group or organization or known participant in any eco-terrorist group
          or organization, unless given permission by the probation officer.


II




                                                                                           3:19-CR-01849-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             DANIEL HECTOR MACKINNON (1)                                             Judgment - Page 7 of 7
 CASE NUMBER:           3:19-CR-01849-WQH

                                             RESTITUTION

The defendant shall pay restitution in the amount of     $93,633.72            unto the United States of America.


Pay restitution in the amount of $93,633.72 to Raytheon Integrated Defense through the Clerk, U. S. District
Court. Payment of restitution shall be forthwith. During any period of incarceration the defendant shall pay
restitution through the Inmate Financial Responsibility Program at the rate of 50% of the defendant's income,
or $25.00 per quarter, whichever is greater. The defendant shall pay the restitution during his supervised release
at the rate of$1,000 per month. These payment schedules do not foreclose the United States from exercising all
legal actions, remedies, and process available to it to collect the restitution judgment. Until restitution has been
paid, the defendant shall notify the Clerk of the Court and the United States Attorney's Office of any change in
the defendant's mailing or residence address, no later than thirty (30) days after the change occurs.




                                                                                             3.:19-CR-01849-WQH
